DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
On page 10, Applicant argues that,
Consequently, Applicant submits that Haggerty explicitly teaches using pixel registrations to identify and align the relevant portions of images to create the supplemental view 208, including identifying and aligning previously stored images with the real-time view 202. Using such pixel registration techniques, it is not necessary to determine or use coordinates to match images to the current position of the vehicle; indeed, such a technique is described in paragraph [0072] of the present publication, which provides that “[i]t will be appreciated that according to some embodiments it may not be necessary to determine a pattern recognition area, rather the pattern matching may comprise a more exhaustive search through historic images (or historic images with an approximate time delay relative to the current images) relative to the whole composite live image.” Applicant notes that there is simply no teaching or suggestion in Haggerty that coordinates of the supplemental view 208 may be determined or used; rather, the processor need only “identify certain features or pixels in each of the stored images” and match those features to the real-time view 202.

In response, Examiner respectfully disagrees and submits that the stored images must be determined based on the current position of the vehicle before the alignment of features and stitching. Haggerty does not teach using pixel registrations to identify previously stored images as asserted by Applicant. In other words, based on Applicant’s characterization of Haggerty, all images that are currently stored in the memory would be used for feature identification and alignment and stitching with real-time images of the camera. This is because the system does not know which images corresponding to the current position of the vehicle. However, this is in contrast with Haggerty’s teachings for the reasons as detailed in the notes given in [] that Examiner added to Haggerty’s paragraphs [0026]-[0027] below:
[0026] According to embodiments, the supplemental view 208 can be generated by combining portions of previously-captured images that stored in the memory and show the areas outside the current field of view [Haggerty clearly indicates that the previously captured images that are to be used for combining with real-time images are those that show the areas outside the current field of view, not just any stored image]. For example, in many situations, the vehicle cameras will have captured an area currently underneath the vehicle 100 in the moments prior to the vehicle 100 reaching that area [clearly, the images outside the current field of view are those capturing the area currently underneath the vehicle]. In the case of FIG. 2, for example, the vehicle cameras may capture images of the region 108 as the vehicle 100 approaches and turns into the parking space 13. The supplemental view 208 can be generated by collecting or storing these images in the memory [the images of the space underneath the vehicle are stored and identified before the combining or stitching that follows] and combining, or stitching together, relevant portions of the previously-captured image data to create a representation of the area that is now outside the current field of view of the vehicle cameras. For example, using the pixel registrations for each image, the processor can identify certain features or pixels in each of the stored images that show the road surface underneath the vehicle 100 [again, certain features or pixels are identified after the stored images that show the road surface underneath the vehicle are identified, i.e. the identifying of features or pixels is not to identify which stored images are those show the road surface underneath the vehicle]or other portion of the region 108, align the identified images along common features, and combine the aligned images to create the supplemental view 208.
[0027] In embodiments, the processor can be configured to spatially rectify the previously-captured images stored in the memory with the live image data being currently captured by the vehicle cameras and displayed on the vehicle display 201, in order to create a cohesive virtual view of the road below the vehicle 100, as shown by the supplemental view 208 in FIG. 2. In embodiments, vehicle dynamic sensors (such as, e.g., vehicle dynamic sensors 416 shown in FIG. 4) can be used to track the vehicle's current movement status (e.g., yaw rate, longitudinal and lateral acceleration, etc.) and calibrate the vehicle camera system accordingly. The stored images used to generate the supplemental view 208 can be appropriately translated and rotated based on the vehicle's current movement status, so that the supplemental view 208 and/or the road surface shown therein is displayed on the vehicle display 201 in a correct position relative to a current position of the vehicle 100 and a current orientation of the real-time view 202 [Haggerty clearly indicates that which stored images to be used, how they are translated and rotated are based on the vehicle’s current movement status, so that at the end the supplemental view show the road surface underneath the vehicle, in current position and correct orientation]. For example, stored images of the region 18 may have been previously captured as the vehicle 100 was turning into the parking space 13 and therefore, may have captured the road surface within region 18 at an angle. But in FIG. 2, the vehicle 100 is currently parked parallel to, and directly over, the parking space 13. Accordingly, when generating the supplemental view 208, the corresponding stored images may need to be calibrated (e.g., translated, rotated, etc.) to match the vehicle's current position [again, which stored images (corresponding stored images) to be used, how they are translated and rotated are based on the vehicle’s current movement status, so that at the end the supplemental view show the road surface underneath the vehicle, in current position and correct orientation to match the vehicle's current position].
(emphasis added).
In other words, Examiner respectfully submits that Haggerty clearly teaches which stored images to be used are determined on recognized movement status of the vehicle, which comprises: current position and orientation of the vehicle. 
Further, the current position as described by Haggerty must be associated with specific coordinates as shown in Figs. 2-3.
At pages 10-11, Applicant further argues that,
…
The Office further asserts that Haggerty teaches determining the coordinates for the region and adjusting the coordinates for the pattern recognition to generate the hybrid camera view, and directs specific attention to paragraph [0045] of Haggerty, which discloses “calibrating the hybrid camera view.” Notwithstanding the fact that Haggerty does not disclose determining or using coordinates for the supplemental view 208 as explained above and thus cannot therefore disclose adjusting such coordinates, Applicant notes that the claimed subject matter comprises adjusting the coordinates for the pattern recognition region according to the at least one of pitch and roll of the vehicle. Calibration of the hybrid view in Haggerty does not anticipate the claimed feature of adjusting the coordinates for the pattern recognition region (the supplemental view 208) according to the at least one of pitch and roll of the vehicle.
 
In response, Examiner respectfully disagrees and submits that the stored images must be identified based on the position of the vehicle. The position of the vehicle is given by at least coordinates for the pattern recognition as shown in Figs. 2-3.
At pages 11-12, Applicant argues that, 
However, while not believed to be required and solely for the purpose of expediting prosecution of the present application, and further without conceding the merits of the 35 U.S.C. 103 rejection, Applicant submits that independent claim 1 is hereby amended to further clarify the patentable distinctions between the claimed subject matter and the cited references. No new matter is added.

Independent claim 1 as hereby amended is directed to a display method for use in a vehicle, and recites the following features (with emphasis added):
…; and 
determining a stored image including image data for the environment within the pattern recognition area based at least partly on the indication of the position of the vehicle stored therewith and the adjusted coordinates for the pattern recognition region; 
…
The recited display method as hereby amended provides that stored images used to generate the composite image are determined based on the adjusted coordinates for the pattern recognition region. As such, any disclosure in Haggerty relating to calibrating the hybrid camera view cannot be considered as disclosing this feature since such calibration is inherently performed after the “composite image” has been generated and such calibration is performed on the composite image itself. Therefore, Applicant respectfully submits that Haggerty does not teach or suggest at least “determining a stored image including image data for the environment within the pattern recognition area based at least partly on the indication of the position of the vehicle stored therewith and the adjusted coordinates for the pattern recognition region,” as recited by independent claim 1 as hereby amended.

In response, Examiner respectfully disagrees and submits that, as explained in OA dated 03/18/2022, Haggerty teaches using sensors to measure at least yaw rate, longitudinal and lateral acceleration, pitch and roll rates of the vehicle for detecting, monitoring, and/or measuring a current movement of the vehicle to calibrate the stored images by translation and rotation to match the vehicle's current position. (see at least [0027] and [0045]). Examiner respectfully submits that, by calibrate the stored images by translation and rotation to match the vehicle's current position, Haggerty indicates that the vehicle's current position in this context comprising: stored images must be identified, then translated, and rotated based on the position of vehicle (given by the coordinates shown in Figs. 2-3) and updated with correct orientation of the vehicle derived from the sensor outputs including measurement of pitch and roll rates mentioned above.
Applicant’s arguments with respect to Haggerty’s teachings are therefore not persuasive.
However, again, to expedite prosecution, assuming Haggerty does not teach the feature, Examiner respectfully submits that the claimed invention would have been obvious over Haggerty in view of Mitsuta, and Maruoka as discussed further below.
At pages 11-12, Applicant argues that,
Applicant submits that Mitsuta and Maruoka fail to cure the deficiencies of Haggerty. The Office asserts at page 10 of the Office action that Mitsuta discloses determining a pattern recognition region and directs specific attention to paragraph [0046], which provides “determining a pattern recognition region corresponding to vehicle body outer edge line.” Applicant respectfully submits that there is no such disclosure or inference of any pattern recognition region. Indeed, paragraph [0046] of Mitsuta provides the following:
…
Applicant notes that paragraph [0046] of Mitsuta thus discloses generating vehicle outer edge line data which is vertically projected with regard to the ground surface in the camera image. Applicant further notes that the disclosure of Mitsuta provides no teaching or suggestion of any pattern recognition and, therefore, does not teach or suggest any pattern recognition region. Therefore, Applicant respectfully submits that the Office’s assertion that Mitsuta discloses determining a pattern recognition region is incorrect.

In response, Examiner respectfully disagrees. As described at [0046] and further illustrated in Fig. 6, Mitsuda teaches the body outer edge line BL showing the outer edges of the vehicle body which is vertically projected with regard to the ground surface. Thus, the outer edge of the vehicle body defines a pattern recognition region, which is not visible by any current view of the surrounding cameras because this region is the current position of the vehicle (see the right side of Fig. 6 – the region occupied by the vehicle, which is marked with letter X, as illustrated below). In view of the cameras taught by Haggerty, Mitsuda can be incorporated to identify the region underneath the vehicle as shown in Figs. 2-3 of Haggerty.

    PNG
    media_image1.png
    612
    448
    media_image1.png
    Greyscale

At page 14, Applicant argues that,
The Office further asserts that Mitsuta discloses adjusting the pattern recognition region coordinates according to at least one of pitch and roll of the vehicle, again directing attention to paragraph [0063] of Mitsuta. Notwithstanding the fact that Mitsuta does not disclose determining coordinates for the pattern recognition region according to a current position of the vehicle, Applicant notes that there is simply no disclosure in paragraph [0063] of Mitsuta that teaches or suggests adjusting any coordinates.

In response, Examiner respectfully disagrees and submits that, at [0063], Mitsuta teaches using orientation parameters of the cameras (thus of the vehicle as well because the cameras are fixed to the vehicle at specified position) as described at least at [0047]-[0051], to adjust the region coordinates (by generating two-dimensional coordinates at plurality of points of the outer edges of the vehicle body) for display.
At page 14, Applicant argues that,
Additionally, the Office asserts at page 11 of the Office action that one of ordinary skill in the art would have been motivated to incorporate the teachings of Mitsuta into the method of Haggerty “to determine the supplemental view region accurately” but Applicant respectfully submits that, because Mitsuta does not involve any supplemental view region, any attempt to incorporate the teachings of Mitsuta into Haggerty would not have any impact on determining its supplemental view region.

In response, Examiner respectfully disagrees and submits that the supplemental view region is the region that is marked X in the annotated figure 6 of Mitsuta above.
As such, Applicant’s arguments are not persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations image capture means, display means, storage means, and processing means in this application use the word “means” (or “step”) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Upon reviewing the written specification of the current application, Examiner finds the structure of the limitations above as follows:
image capture means – at least as a camera (Fig. 8),
display means – at least a dashboard mounted display (page 22, lines 20-22),
storage means – at least a buffer memory (Fig. 8).
processing means – at least a processor (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-11, 13-18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty (US 2017/0274822 A1 – hereinafter Haggerty), Mitsuta (US 2017/0120823 A1 – hereinafter Mitsuta), and Maruoka (US 2018/0089907 A1 – hereinafter Maruoka).
Regarding claim 1, Haggerty discloses a display method for use in a vehicle, the method comprising: capturing images of a region external to the vehicle, wherein the captured image data comprises a series of image frames ([0022]-[0023] – one or more cameras capturing images of an external scene around the vehicle as a series of image frames to provide a live video feed of the vehicle’s surroundings for display); storing at least a portion of the captured images, wherein the at least a portion of the captured images comprises at least a portion of an image frame ([0023]; [0027]-[0029]; [0050]-[0051] – images representing an area that is underneath the vehicle, which were previously captured, are stored in a memory); determining a position of the vehicle ([0027] – determining a current position of the vehicle); generating a composite image from a current image and a stored image by matching portions of the stored image and the current image ([0024]; [0031]-[0033] – generating a hybrid image by stitching the current images and previously captured images after matching features, edges etc.), wherein generating the composite image comprises: determining a pattern recognition region including an area which is not visible within the current image ([0023]-[0024]; [0026]; [0033] – determining a region underneath the vehicle and not captured by the real-time view), wherein determining the pattern recognition region comprises: determining coordinates for the pattern recognition region according to a current position of the vehicle (Figs. 2-3; [0023]-[0024]; [0026]; [0033]); and receiving a signal indicating an orientation of the vehicle ([0045]) and adjusting the pattern recognition region coordinates according to the vehicle orientation ([0027]; [0045]); and determining a stored image including image data for the environment within the pattern recognition area ([0023]-[0024]; [0026]-[0027]; [0033] – determining a previously stored image corresponding to the area that is underneath the vehicle or outside the current field of view); displaying at least part of the composite image ([0009] – the hybrid image is displayed onto a display device), wherein the composite image comprises a first region generated from the current image and a second region generated from the stored image, the second region not being visible within the current image (Fig. 2; [0023] – the second region from the stored image corresponds to a region outside the view of the current image); and obtaining information associated with the vehicle and displaying a graphical representation of at least one component of the vehicle within the composite image ([0027]; Figs. 2-3 – obtaining vehicle's current movement status, e.g. yaw rate, longitudinal and lateral acceleration, etc. and displaying a graphical representation of the vehicle body, windshield, windows, roof etc. on the display).
However, Haggerty does not explicitly disclose receiving a signal indicating at least one of pitch and roll of the vehicle and adjusting the pattern recognition region coordinates according to the at least one of pitch and roll of the vehicle; and storing an indication of the position of the vehicle with at least a portion of an image frame; and generating the composite image comprises: determining a stored image including image data for the environment within the pattern recognition area based at least partly on the indication of the position of the vehicle stored therewith.
Mitsuta discloses determining a pattern recognition region ([0046] – determining a pattern recognition region corresponding to vehicle body outer edge line) comprises: determining coordinates for the pattern recognition region according to a current position of the vehicle ([0063] – acquiring coordinates (u,v) at one point on the outer edge of the vehicle); and receiving a signal indicating at least one of pitch and roll of the vehicle ([0047]-[0056] – for transformation) and adjusting the pattern recognition region coordinates according to the at least one of pitch and roll of the vehicle ([0063]) – adjusting the pattern recognition region coordinates accordingly).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mitsuta into the method of Haggerty to determine the supplemental view region accurately.
Haggerty and Mitsuta do not disclose storing an indication of the position of the vehicle with at least a portion of an image frame; and generating the composite image comprises: determining a stored image including image data for the environment within the pattern recognition area based at least partly on the indication of the position of the vehicle stored therewith.
Maruoka discloses storing an indication of the position of the vehicle with at least a portion of an image frame ([0071]; Fig. 10 – storing vehicle position information together with a corresponding image captured at the time); generating a composite image from a current image and a stored image by matching portions of the stored image and the current image ([0092]-[0095] – generating a composite image by seamlessly synthesizing an image showing the underfloor cut-out from a stored image and current images), wherein generating the composite image comprises: determining a pattern recognition region including an area which is not visible within the current image ([0092]-[0095] – determining a region including underfloor area which is not visible within the current image); receiving a signal indicating at least one of pitch and roll of the vehicle and adjusting the coordinates for the pattern recognition region according to the at last one of pitch and roll of the vehicle (Fig. 11 – step S105); and determining a stored image including image data for the environment within the pattern recognition area based at least partly on the indication of the position of the vehicle stored therewith and the adjusted coordinates for the pattern recognition region ([0094]; Fig. 11 – selecting, from a ring buffer, a past image based on position information in association with the image and then updating the images with adjusted coordinates at step S109 of Fig. 11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Maruoka into the method taught by Haggerty and Mitsuta to quickly obtain a correct image from the stored images for synthesizing with the current image.
Regarding claim 2, Haggerty also discloses the composite image comprises a 3-Dimensional  representation or a 2-Dimensional representation of the environment surrounding the vehicle and extending at least partially underneath the vehicle (Fig. 2; Fig. 3).
Regarding claim 3, Haggerty also discloses displaying at least part of the composite image comprises generating a 2D representation of at least a portion of the 3D representation and displaying the 2D representation (Figs. 2-3).
Regarding claim 5, Haggerty also discloses matching portions of the stored image and the current image comprises matching overlapping portions of the stored image and the current image ([0024]; [0026]; [0033] – matching features, edges etc.).
Regarding claim 6, Haggerty also discloses matching portions of the stored image and the current image comprises performing pattern matching to identify features present in both the stored image and the current image such those features are correlated in the composite image ([0024]; [0026]; [0033] – matching common features, edges etc.).
Regarding claim 10, Haggerty also discloses storing a first captured image frame ([0028]-[0029]); determining a degree of overlap between the first captured image frame and a second captured image frame ([0024]; [0026]; [003]); and for the second captured image frame storing a non-overlapping portion of the second image frame ([0050]-[0051]).
Regarding claim 11, Haggerty also discloses the composite image includes image data from multiple current images representing different views from the vehicle and at least one stored image such that the composite image comprises a contiguous view of at least a portion of the environment surrounding the vehicle and extending underneath the vehicle ([0022]-[0023]; Figs. 2-3).
Regarding claim 13, see the teachings of Haggerty and Maruoka as discussed in claim 1 above, in which Maruoka also discloses the information associated with the vehicle is information associated with the at least one component of the vehicle, the at least one component of the vehicle comprising at least one selected from a group consisting of: a steering system of the vehicle; one or more wheels of the vehicle; a suspension of the vehicle or an engine of the vehicle; and a further mechanical component of the vehicle  (Figs. 10, [0035]-[0044]; [0071]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Maruoka into the display method proposed in claim 1 above to assist the user better in recognizing the operation status of the vehicle.
Regarding claim 14, Haggerty also discloses the composite image is displayed to overlie a portion of the vehicle to be indicative of a portion of the vehicle being at least partly transparent (Figs. 2-3; [0031]).
Regarding claim 15, Haggerty also discloses the composite image is displayed to be translucent or overlies an internal or external vehicle portion (Figs. 2-3; [0031]).
Regarding claim 16, Haggerty also discloses the image data is obtained from one or more cameras associated with the vehicle and arranged to capture images of the environment surrounding the vehicle ([0022]-[0023] – one or more cameras capturing images of an external scene around the vehicle).
Claim 17 is rejected for the same reason as discussed in claim 1 above.
Regarding claim 18, Haggerty discloses a display apparatus for use with a vehicle, comprising: image capture means arranged to capture images of a region external to the vehicle, wherein the captured images comprise a series of image frames ([0022]-[0023] – one or more cameras capturing images of an external scene around the vehicle as a series of image frames to provide a live video feed of the vehicle’s surroundings for display); a display means arranged to display information ([0009] – a display for displaying a hybrid view comprising a real-time view and the time-delayed view); a storage means arranged to store at least a portion of the captured images, wherein the at least a portion of the captured images comprises at least a portion of an image frame ([0023]; [0027]-[0029]; [0050]-[0051] – images representing an area that is underneath the vehicle, which were previously captured, are stored in a memory); and a processing means ([0009]) arranged to: receive a current image from the image capture means ([0022]-[0023] – receiving a current video feed); cause the storage means to store at least a portion of the captured images ([0027]-[0029]; [0050]-[0051] – storing captured images in a memory); determine a position of the vehicle ([0027] – determining a current position of the vehicle); generate a composite image from a current image and a stored image by matching portions of the stored image and the current image ([0024]; [0031]-[0033] – generating a hybrid image by stitching the current images and previously captured images after matching features, edges etc.), wherein the processing means is arranged to generate the composite image by: determining a pattern recognition region including an area which is not visible within the current image ([0023]-[0024]; [0026]; [0033] – determining a region underneath the vehicle and not captured by the real-time view), wherein determining a pattern recognition region the comprises: determining coordinates for the pattern recognition region according to a current position of the vehicle (Figs. 2-3; [0023]-[0024]; [0026]; [0033] – also see “Response to Arguments” above); and receiving a signal indicating an orientation of the vehicle and adjusting the pattern recognition region coordinates according to the vehicle’s orientation ([0027]; [0045]); and determining a stored image including image data for the environment within the pattern recognition area ([0023]-[0024]; [0026]-[0027]; [0033] – determining a previously stored image corresponding to the area that is underneath the vehicle or outside the current field of view); cause the display means to display at least part of the composite image ([0009] – the hybrid image is displayed by a display), wherein the composite image comprises a first region generated from the current image and a second region generated from the stored image, the second region not being visible within the current image (Fig. 2; [0023] – the second region from the stored image corresponds to a region outside the view of the current image); and obtain information associated with the vehicle and display a graphical representation of at least one component of the vehicle within the composite image ([0027]; Figs. 2-3 – obtaining vehicle's current movement status, e.g. yaw rate, longitudinal and lateral acceleration, etc. and displaying a graphical representation of the vehicle body, windshield, windows, roof etc. on the display).
Haggerty does not explicitly disclose receiving a signal indicating at least one of pitch and roll of the vehicle and adjusting the pattern recognition region coordinates according to the at least one of pitch and roll of the vehicle; and the processing means arranged to: cause the storage means to store an indication of the position of the vehicle with at least a portion of an image frame; and generate the composite image by determining a stored image including image data for the environment within the pattern recognition area based at least partly on the indication of the position of the vehicle stored therewith.
Mitsuta discloses determining a pattern recognition region ([0046] – determining a pattern recognition region corresponding to vehicle body outer edge line) comprises: determining coordinates for the pattern recognition region according to a current position of the vehicle ([0063] – acquiring coordinates (u,v) at one point on the outer edge of the vehicle); and receiving a signal indicating at least one of pitch and roll of the vehicle ([0047]-[0056] – for transformation) and adjusting the pattern recognition region coordinates according to the at least one of pitch and roll of the vehicle ([0063]) – adjusting the pattern recognition region coordinates accordingly).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mitsuta into the apparatus of Haggerty to determine the supplemental view region accurately.
Haggerty and Mitsuta do not disclose the processing means arranged to: cause the storage means to store an indication of the position of the vehicle with at least a portion of an image frame; and generate the composite image by determining a stored image including image data for the environment within the pattern recognition area based at least partly on the indication of the position of the vehicle stored therewith.
Maruoka discloses a processing means arranged to cause a storage means to store an indication of the position of the vehicle with at least a portion of an image frame ([0071]; Fig. 10 – storing vehicle position information together with a corresponding image captured at the time), generate a composite image from a current image and a stored image by matching portions of the stored image and the current image ([0092]-[0095] – generating a composite image by seamlessly synthesizing an image showing the underfloor cut-out from a stored image and current images), wherein the processing means is arranged to generate the composite image by determining a pattern recognition region including an area which is not visible within the current image ([0092]-[0095] – determining a region including underfloor area which is not visible within the current image); receiving a signal indicating at least one of pitch and roll of the vehicle and adjusting the coordinates for the pattern recognition region according to the at last one of pitch and roll of the vehicle (Fig. 11 – step S105); and determining a stored image including image data for the environment within the pattern recognition area based at least partly on the indication of the position of the vehicle stored therewith and the adjusted coordinates for the pattern recognition region ([0094]; Fig. 11 – selecting, from a ring buffer, a past image based on position information in association with the image and then updating the images with adjusted coordinates at step S109 of Fig. 11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Maruoka into the display apparatus taught by Haggerty and Mitsuta to quickly obtain a correct image from the stored images for synthesizing with the current image.
Claim 20 is rejected for the same reason as discussed in claim 18 above in view of Haggerty also disclosing a vehicle comprising the display apparatus ([0022]-[0023] – the display installed in the vehicle).
Claim 22 is rejected for the same reason as discussed in claim 13 above.
Claim 23 is rejected for the same reason as discussed in claim 13 above.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484